Citation Nr: 1110622	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  08-28 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for psoriasis, and, if so, whether service connection for this disorder is warranted.

2.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for an anxiety disorder, claimed as secondary to psoriasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Amy M. Smith
INTRODUCTION

The Veteran served in the Puerto Rico Army National Guard from January 1979 to August 1997, with verified active duty service from April 1979 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and December 2008 rating actions of the Department of Veterans Affairs Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board has determined that new and material evidence sufficient to reopen the claim of entitlement to service connection for psoriasis has been received.  This issue, as well as the claim to reopen a previously denied claim of entitlement to service connection for an anxiety disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's last attempt to establish service connection for psoriasis was denied by a September 2004 RO decision.  Following receipt of notification of that determination, the Veteran did not initiate a timely appeal of the denial, and the decision became final.

2.  The competent evidence received since the RO's September 2004 decision relates to an unestablished fact necessary to substantiate the claim.  





CONCLUSIONS OF LAW

1.  The RO's September 2004 decision that denied the Veteran's claim to reopen a previously denied claim for service connection for psoriasis s final.  38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2010). 

2.  The evidence received since the RO's September 2004 decision is new and material, and the claim for service connection for psoriasis is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004). 

As to the new and material aspect of the Veteran's claim of entitlement to service connection for psoriasis, the Board is granting that element of the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further considered.

Analysis - New And Material Evidence

Evidence of record at the time of the September 2004 RO decision does not demonstrate that the Veteran's psoriasis was attributable to active military service.  In this regard, it is observed that the record reflects that the Veteran developed a skin condition in 1988 or 1989, which was diagnosed as psoriasis in 1991; there is no indication that this occurred during a period of active duty or active duty for training.  Consequently, the RO denied the Veteran's claim to reopen a previously denied claim for service connection for psoriasis.  The Veteran did not appeal this decision to the Board.  Thus, the RO's decision is final.  38 U.S.C.A. § 7105, C.F.R. §§ 3.104, 20.200, 20.302, 20.1103.

In November 2007, the Veteran again raised the issue of psoriasis.

A Veteran may reopen a previously and finally denied claim by submitting new and material evidence.  38 C.F.R. § 3.156(a).  New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In deciding the issue of whether newly received evidence is "new and material," the credibility of the evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 (1992).

At the time of the September 2004 RO decision, there was no evidence that the Veteran's psoriasis was related to his active military service.  Additional evidence received since that earlier decision now includes such evidence.  Specifically, a November 2008 private physician's statement indicates that the Veteran's military occupation as a watercraft operator (which he held throughout his National Guard service, including his period of active duty) involved exposure to weather conditions, lead paint and paint fumes which could have altered his skin immunology and caused his psoriasis.

This medical evidence is clearly probative because, for the first time, competent evidence suggesting a link between the Veteran's active military service and his psoriasis has been presented.  Thus, the Board finds that the additional evidence received since the RO's prior final denial of the Veteran's claim to reopen his claim for service connection for psoriasis raises a reasonable possibility of substantiating the claim.  This additional evidence is, therefore, new and material, as contemplated by the pertinent law and regulations, and serves as a basis to reopen the Veteran's claim for service connection for psoriasis.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

ORDER

The petition to reopen the claim of service connection for psoriasis is granted, subject to further development of the claim on remand.


REMAND

The Veteran asserts that his currently-shown psoriasis is attributable to his active military service.  Specifically, he asserts that his duties as a watercraft operator exposed him to weather conditions, paint fumes, lead paint, and asbestos, which caused his psoriasis.

The Veteran's service records reflect a military occupational specialty of watercraft operator throughout his National Guard service.  These records also show that he developed a skin condition in approximately 1988 or 1989, which was subsequently diagnosed as psoriasis by biopsy in 1991; they do not reflect that this occurred during a period of active duty or active duty for training.

In a September 2008 statement, the commander of the Veteran's former unit indicated that the Veteran's duties as a watercraft operator involved ship maintenance (including chipping, priming and painting) and prolonged exposure to maritime weather conditions (sun, salt water, rain, etc.).

In a November 2008 statement, the Veteran's private physician indicated that the weather conditions, lead paint and paint fumes to which the Veteran was exposed in his work as a watercraft operator could have altered his skin immunology and caused his psoriasis.

In view of the foregoing facts, the Board finds that the Veteran should be accorded an opportunity to undergo a VA examination for purposes of determining the etiology of his psoriasis.

Additionally, it is observed that the service records include a document reflecting that the Veteran was ordered to active duty Guard/Reserve Status for a 24 month period in September 1981; and a Chronological Statement of Retirement Points appears to show the Veteran served on active duty for 139 days in 1981, 365 days in 1982 and 1983, and for 256 days in 1984.  However, the record does not currently contain separation documents reflecting active duty service during these time periods, or service treatment records as would routinely have been generated under such circumstances.  On remand, the RO should verify all of the Veteran's periods of active duty service.

Since the development being requested could generate active duty treatment records, the claim to reopen a previously denied claim of entitlement to service connection for an anxiety disorder must be deferred.

Accordingly, the case is REMANDED for the following action:

1. The RO should verify the dates of the Veteran's active military service.  The Board is particularly interested in ascertaining whether the Veteran had any period of active duty service beginning in September 1981, as indicated by orders dated that same month, as well as in 1982, 1983, and 1984, as indicated in the Chronological Statement of Retirement Points.  Efforts to obtain service treatment records from any such verified period of active military service also should be undertaken and documented.  

2. Schedule the Veteran for an appropriate VA examination for purposes of determining the etiology of his psoriasis.  The claims file, together with the specific dates of the Veteran's active military service, should be made available to the examiner in conjunction with the examination, and the examination report should specifically state that such a review was conducted.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

Acknowledging the Veteran's service as a watercraft operator, the examiner is asked to express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's psoriasis had its onset in and/or is related to the period of active duty from April 1979 to August 1979, or any other period of active duty/active duty for training the Regional Office determined to have taken place.  

A complete rationale should be provided for all opinions expressed.  If the examiner determines that a medically-sound conclusion cannot be reached, it is requested that an explanation as to why such a conclusion is not possible be included.

3. Readjudicate the Veteran's claims.  If the decisions remain adverse to the Veteran, he and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


